Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Applicant submitted an approved Terminal Disclaimer overcoming the sole non-obvious double patenting rejection.  Updated search yields other relevant prior art, but still unable to override previously deemed allowability of each of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Liu (US 2015/0110022) describing channel resources comprising CCE used by 1+ DL control channel (claim 1 or 14), Kim (US 2018/0234962) describing monitoring control channel comprising HARQ ACK/NACK signal and CCE and downlink control channel (claim 1), Kim (US 2015/0163771) describing resource allocation method via PDCCH allocated in CCE units where PHICH carries HARQ ACK/NACK (para. 56-57), Lee (US 2013/0182676) describing transmission of PUCCH information comprising HARQ ACK/NACK using CCE, Lee (US 2014/0334395) describing PDCCH for ACK/NACK information HARQ-ACKs (abstract), Iwagami (US 2010/0202332) describing decoding HS-DPCCH for ACK/NACKs (abstract), Pani (US 2013/0235829) describing fast control channel HARQ feedback (title), Aiba (US 2014/0233503) describing PDCCH & PUCCH resources comprising CCEs (abstract),
Papasakellariou (US 2014/0233506) describing multiplexing scheme for HARQ-ACK signals in PDCCH/PUCCH CCEs (claim 1), Xu (US 2014/0219201) describing ACK/NACK resource mapping (title), Novak (US 2014/0177540) describing resource scheduling for D2D comprising HARQ ACK/NACK (title, fig.5), Yang (US 2014/0169319) describing transmitting ACK/NACK signal in PUCCH  (abstract),
Han (US 2011/0170489) describing transmitting HARQ ACK/NACK wherein first PUCCH resource is obtained from CCE index used for PDCCH corresponding to the data (claim 7), and Ahn (US 2011/0096745) describing transmission of PDCCH to first L CCEs& mapping last CCEs to PHICHs which carries HARQ-ACK/NACK (claim 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469